Exhibit 10.2
WATSON PHARMACEUTICALS, INC.,
as Issuer
and
Wells Fargo Bank, National Association,
as Trustee
SECOND SUPPLEMENTAL INDENTURE
Dated as of May 7, 2010
to the Indenture dated as of August 24, 2009
5.000% Senior Notes due 2014
6.125% Senior Notes due 2019

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE 1. APPLICATION OF SUPPLEMENTAL INDENTURE
    2  
 
       
Section 1.01 Application of Second Supplemental Indenture
    2  
 
       
ARTICLE 2. DEFINITIONS
    2  
 
       
Section 2.01 Certain Terms Defined in the Indenture
    2  
 
       
ARTICLE 3. ADDITIONAL EVENT OF DEFAULT WITH RESPECT TO THE NOTES
    2  
 
       
Section 3.01 Event of Default
    2  
 
       
ARTICLE 4. MISCELLANEOUS
    2  
 
       
Section 4.01 Conflict with Trust Indenture Act
    3  
Section 4.02 New York Law to Govern
    3  
Section 4.03 Counterparts
    3  
Section 4.04 Separability Clause
    3  
Section 4.05 Ratification
    3  
Section 4.06 Effectiveness
    3  

i



--------------------------------------------------------------------------------



 



SECOND SUPPLEMENTAL INDENTURE
     SUPPLEMENTAL INDENTURE (this “Second Supplemental Indenture”), dated as of
May 7, 2010, between WATSON PHARMACEUTICALS, INC., a Nevada corporation (the
“Company”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee (the
“Trustee”).
RECITALS OF THE COMPANY
     WHEREAS, the Company and the Trustee executed and delivered an Indenture,
dated as of August 24, 2009 (the “Base Indenture,” and together with the First
Supplemental Indenture (as defined below) and this Second Supplemental
Indenture, the “Indenture”), to provide for the issuance by the Company from
time to time of Securities to be issued in one or mores series as provided in
the Indenture;
     WHEREAS, the Company executed and delivered a First Supplemental Indenture
, dated as of August 24, 2009 (the “First Supplemental Indenture”) pursuant to
Section 201 of the Base Indenture to establish the form, and pursuant to
Section 301 of the Base Indenture to provide for the issuance, of a series of
its senior notes designated as its 5.000% Senior Notes due August 15, 2014 (the
“2014 Notes”) and a series of its senior notes designated as its 6.125% Senior
Notes due August 15, 2019 (the “2019 Notes,” and together with the 2014 Notes,
the “Notes”), in an initial aggregate principal amount of $450,000,000 in the
case of the 2014 Notes and $400,000,000 in the case of the 2019 Notes;
     WHEREAS, Section 901(3) of the Base Indenture provide that the Company and
the Trustee may enter into indentures supplemental to the Base Indenture,
without the consent of any Holders of Securities, to add any additional Events
of Default for the benefit of the Holders of all or any series of Securities
(and if such additional Events of Default are to be for the benefit of less than
all series of Securities, stating that such additional Events of Default are
expressly being included solely for the benefit of such series);
     WHEREAS, Section 901(12) of the Base Indenture provides that the Company
and the Trustee may enter into indentures supplemental to the Base Indenture,
without the consent of any Holders of Securities, to conform text of the
Indenture or the Securities to the applicable description of the Securities in
the prospectus or any other offering document to the extent that such
description in the prospectus or offering document was intended to be a verbatim
recitation of a provision of this Indenture or the Securities;
     WHEREAS, the Description of the Notes in the Prospectus Supplement, dated
August 18, 2009, with respect to the Notes included an Event of Default with
respect to the Notes that was inadvertently not reflected in the First
Supplemental Indenture;
     WHEREAS, the Company has delivered to the Trustee an Opinion of Counsel and
an Officers’ Certificate pursuant to Sections 102 and 903 of the Base Indenture
to the effect that the execution and delivery of the Second Supplemental
Indenture is authorized or permitted under the Base Indenture and that all
conditions precedent provided for in the Base Indenture to the execution and
delivery of this Second Supplemental Indenture to be complied with by the
Company have been complied with;

1



--------------------------------------------------------------------------------



 



     WHEREAS, the Company has requested that the Trustee execute and deliver
this Second Supplemental Indenture; and
     WHEREAS, all things necessary have been done by the Company to make this
Second Supplemental Indenture, when executed and delivered by the Company, a
valid and legally binding instrument.
     NOW, THEREFORE:
     In consideration of the premises stated herein, the Company and the Trustee
mutually covenant and agree for the equal and proportionate benefit of the
respective Holders from time to time of the Notes as follows:
ARTICLE 1.
APPLICATION OF SUPPLEMENTAL INDENTURE
     Section 1.01 Application of Second Supplemental Indenture. Notwithstanding
any other provision of this Second Supplemental Indenture, all provisions of
this Second Supplemental Indenture are expressly and solely for the benefit of
the Holders of the Notes and any such provisions shall not be deemed to apply to
any other securities issued under the Base Indenture and shall not be deemed to
amend, modify or supplement the Base Indenture or the First Supplemental
Indenture for any purpose other than with respect to the Notes. Unless otherwise
expressly specified, references in this Second Supplemental Indenture to
specific Article numbers or Section numbers refer to Articles and Sections
contained in this Second Supplemental Indenture as they amend or supplement the
Base Indenture, and not the Base Indenture, the First Supplemental Indenture or
any other document.
ARTICLE 2.
DEFINITIONS
     Section 2.01 Certain Terms Defined in the Indenture. For purposes of this
Second Supplemental Indenture, all capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Base Indenture and the
First Supplemental Indenture, in each case, as amended hereby.
ARTICLE 3.
ADDITIONAL EVENT OF DEFAULT WITH RESPECT TO THE NOTES
     Section 3.01 Event of Default. Section 501 of the Base Indenture is hereby
amended, in connection with this Second Supplemental Indenture and with respect
to the Notes, by inserting the following clause (9):

  (9)   Failure by the Company to comply with Section 3.04 of the First
Supplemental Indenture.

 



--------------------------------------------------------------------------------



 



ARTICLE 4.
MISCELLANEOUS
     Section 4.01 Conflict with Trust Indenture Act. If any provision hereof
limits, qualifies or conflicts with a provision of the Trust Indenture Act which
is required under such Act or deemed to be a part of and govern this Second
Supplemental Indenture, such required or deemed provision shall control. If any
provision of this Second Supplemental Indenture modifies or excludes any
provision of the Trust Indenture Act which may be so modified or excluded, the
latter provision shall be deemed to apply to this Second Supplemental Indenture
as so modified or to be excluded, as the case may be.
     Section 4.02 New York Law to Govern. This Second Supplemental Indenture
shall be governed by and construed in accordance with the laws of the State of
New York (including without limitation Section 5-1401 of the New York General
Obligations Law or any successor to such statute). The Trustee and the Company
agree to submit to the non-exclusive jurisdiction of any United States federal
or state court located in the borough of Manhattan, in the city of New York in
any action or proceeding arising out of or relating to this Second Supplemental
Indenture. This Second Supplemental Indenture is subject to the provisions of
the Trust Indenture Act that are required to be part of the Indenture and shall,
to the extent applicable, be governed by such provisions.
     The Trustee and the Company hereby knowingly, voluntarily and intentionally
waive any rights they may have to a trial by jury in respect of any litigation
based hereon, or arising out of, under or in connection with this Second
Supplemental Indenture or any course of conduct, course of dealing, statements
(whether oral or written) or actions of the Trustee or the Company relating
thereto. The Company acknowledges and agrees that it has received full and
sufficient consideration for this provision and that this provision is a
material inducement for the Trustee and the Holders entering into this Second
Supplemental Indenture.
     Section 4.03 Counterparts. This Second Supplemental Indenture may be
executed in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument.
     Section 4.04 Separability Clause. In case any provision in this Second
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
     Section 4.05 Ratification. The Base Indenture, as supplemented and amended
by the First Supplemental Indenture and this Second Supplemental Indenture, is
in all respects ratified and confirmed. The Indenture shall be read, taken and
construed as one and the same instrument. All provisions included in this Second
Supplemental Indenture supersede any conflicting provisions included in the Base
Indenture unless not permitted by law. The Trustee accepts the trusts created by
the Indenture, and agrees to perform the same upon the terms and conditions of
the Indenture.
     Section 4.06 Effectiveness. The provisions of this Second Supplemental
Indenture shall become effective as of the date hereof.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the date first above written.

            WATSON PHARMACEUTICALS, INC.
      By:   /s/ Paul M. Bisaro       Name:   Paul M. Bisaro       Title:  
President, Chief Executive Officer       WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee
      By:   /s/ Maddy Hall       Name:   Maddy Hall       Title:   Vice
President  

 